                             Case 5:16-cv-00333-EJD Document 164 Filed 09/24/20 Page 1 of 2



                       1   MANATT, PHELPS & PHILLIPS, LLP
                           ROBERT H. PLATT (Bar No. CA 108533)
                       2   Email: rplatt@manatt.com
                           ANDREW L. SATENBERG (Bar No. CA 174840)
                       3   Email: asatenberg@manatt.com
                           ALMA PINAN (Bar No. CA 322693)
                       4   Email: apinan@manatt.com
                           11355 West Olympic Boulevard
                       5   Los Angeles, CA 90064-1614
                           Telephone: (310) 312-4000
                       6   Facsimile: (310) 312-4224
                       7   Attorneys for Defendant
                           H&M HENNES & MAURITZ, L.P.
                       8
                       9                                UNITED STATES DISTRICT COURT
                      10                               NORTHERN DISTRICT OF CALIFORNIA
                      11
                      12   SER LAO, as an individual and on behalf of   Case No. 5:16-cv-333 EJD
                           all others similarly situated,
                      13                                                DEFENDANT H&M HENNES &
                                         Plaintiffs,                    MAURITZ, L.P.’S NON-OPPOSITION TO
                      14                                                PLAINTIFF’S MOTION FOR FINAL
                                  vs.                                   APPROVAL OF CLASS ACTION
                      15                                                SETTLEMENT
                           H&M HENNES & MAURITZ, L.P., a New
                      16   York limited partnership; and DOES 1         Hearing:
                           through 50, inclusive,                       Date:     October 15, 2020
                      17
                                         Defendants.                    Time:      9:00 a.m.
                      18                                                Judge:     Hon. Edward J. Davila
                                                                        Courtroom: 4
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
                                                                                    STATEMENT OF NON-OPPOSITION TO
M ANATT , P HELPS &
  P HILLIPS , LLP                                                             PLAINTIFF’S MOTION FOR FINAL APPROVAL
  ATTO RNEY S AT LAW                                                                     OF CLASS ACTION SETTLEMENT
     LOS A NG EL ES
                             Case 5:16-cv-00333-EJD Document 164 Filed 09/24/20 Page 2 of 2



                       1          Defendant H&M Hennes & Mauritz, L.P. (“H&M”) hereby notifies the Court and Plaintiff

                       2   Ser Lao (“Plaintiff”), pursuant to Local Rule 7-3(b), that it does not oppose Plaintiff’s Motion for

                       3   Final Approval of Class Action Settlement (Docket No. 163) (“Motion”).

                       4          Notwithstanding, H&M continues to deny that it engaged in any alleged unlawful conduct

                       5   and maintains that it complied with California law and properly paid its employees in all respects.

                       6
                       7   Dated: September 24, 2020               MANATT, PHELPS & PHILLIPS, LLP
                                                                   Robert H. Platt
                       8                                           Andrew L. Satenberg
                                                                   Alma Piñan
                       9
                                                                   By: /s/ Andrew L. Satenberg
                      10                                               Andrew L. Satenberg
                                                                       Attorneys for Defendant
                      11                                               H&M HENNES & MAURITZ, L.P.
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                          STATEMENT OF NON-OPPOSITION TO
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                           1         PLAINTIFF’S MOTION FOR FINAL APPROVAL
                                                                                                OF CLASS ACTION SETTLEMENT
